Citation Nr: 0103786	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral spine arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1939 to 
August 1945.

This matter is at the Board of Veterans' Appeals (Board) from 
an August 1999 decision by the Department of Veterans Affairs 
(VA) Boise Regional Office (RO), which denied an evaluation 
in excess of 40 percent for service-connected lumbosacral 
spine arthritis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The most current medical evidence of record reflects that 
the veteran's lumbosacral spine arthritis is manifested by 
limitation of motion and functional impairment based on pain, 
fairly characterized as producing severe limitation of 
motion.

3.  The evidence of record does not show that the lumbosacral 
spine arthritis produces pronounced symptoms of 
intervertebral disc syndrome that are persistent and 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral spine arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service records indicate that the veteran sustained a low 
back injury while performing heaving lifting in May 1941.  
During hospitalization that month for treatment of the low 
back injury, he reported that he sustained pre-service low 
back injuries in 1932 and 1937.  In an August 1958 decision, 
the RO granted service connection for lumbosacral strain, and 
evaluated it 10 percent disabling under Diagnostic Code 5295.  

On VA examination in June 1970, the veteran complained of 
worsening low back pain which tended to radiate down his hips 
and legs.  He reported that low back pain prevented him from 
lifting more than 45 pounds.  Examination revealed 
approximately 60 percent of normal flexion of the lumbosacral 
spine.  Backward motion was normal, and straight leg raising 
was painful in the lumbosacral area at approximately 60 
degrees, bilaterally.  X-ray studies showed marked 
degenerative changes in the lumbosacral spine with some 
narrowing at the L5-S1 disc space.  There was also tenderness 
in the L5-S1 area, without muscle spasm.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.

In a July 1970 decision, the RO recharacterized the veteran's 
disability as degenerative arthritis of the lumbosacral 
spine, and increased the assigned evaluation from 10 percent 
to 20 percent.  In the same decision, an additional 10 
percent rating under Diagnostic Code 5003 was combined with 
the assigned evaluation.  

The veteran requested an increased rating for his service-
connected disability in March 1997.  On VA examination in May 
1997, he reported that his low back pain was chronic and 
increased as he aged.  He mentioned that he was able to drive 
but could not lift over 10 pounds.  He reported that Tylenol 
provided little relief from the pain.  Examination revealed 
that straight leg raising remained to only 60 degrees, 
bilaterally.  There was tenderness to percussion over the low 
lumbosacral area.  Posterior extension and anterior flexion 
of the lumbar spine were both restricted to 25 degrees.  
Lateral flexion was to 30 degrees on the left and to 25 
degrees on the right.  Rotation was to 20 degrees, 
bilaterally.  There was a marked increase in paraspinal 
muscle spasm.  Diagnosis was "[a]rthritis, lumbosacral 
spine, severe disability."

In a September 1997 decision, the RO increased the evaluation 
assigned lumbosacral spine arthritis from 20 percent to 40 
percent under Diagnostic Codes 5010 and 5292, concluding that 
the May 1997 VA examination had shown severe limitation of 
motion of the lumbar spine.  

In January 1999, the veteran, through his representative, 
informed the RO that his service-connected lumbosacral spine 
arthritis had worsened, and requested an increased evaluation 
for same.  It was reported that the only medical treatment he 
received for the disability was at the Boise VA medical 
center.

VA hospital records show that the veteran received inpatient 
and outpatient treatment between March 1997 and June 1999 for 
numerous conditions, generally unrelated to his lumbosacral 
spine disability.  His history of low back pain was noted on 
an April 1997 outpatient record.  X-ray studies in the same 
month showed severe, diffuse degenerative changes throughout 
the lumbosacral spine, with decreased disc heights at all 
levels.  Severe degenerative disc disease was assessed, 
primarily at the lower lumbar area.  A diagnosis of 
degenerative joint disease is shown in an August 1997 
outpatient record, and clinical findings at that time 
demonstrated that the veteran walked with a slow, antalgic 
gait and had extremely poor posture.  An extreme loss of 
range of motion was noted throughout his spine and hips.  

The veteran was hospitalized on several occasions in 1998 for 
health problems unrelated to the lumbosacral spine 
disability.  The hospitalization reports are negative for any 
complaints or clinical findings of low back pain, tenderness, 
or swelling.  Follow-up treatment for arthritis is shown in a 
September 1998 outpatient record.  He complained of 
"stiffness" on routine examination in October 1998, which 
he attributed to his remodeling of his home.  At that time, 
the diagnosis of degenerative joint disease was assessed as 
"flare likely related to excessive exertion."  The veteran 
again complained of stiffness on routine examination in 
February 1999, which at that time he attributed to a 
combination of cold weather and recent exertions.  

On May 1999 VA examination, the veteran reiterated complaints 
of back pain and stiffness, and mentioned symptoms of 
fatigability and lack of endurance.  Although he did not 
complain of leg pain or weakness, the VA physician noted that 
his hips and knees appeared to bother him.  He did not use 
ambulatory aides, and was somewhat slow to move.  He was not 
receiving any active treatment other than prescribed anti-
inflammatory medication.  Range of motion of the lumbar spine 
was to 55 degrees on flexion, and to 15 degrees on extension.  
Lateral bending and rotation were both to 15 degrees, 
bilaterally.  Seated straight leg raising was negative past 
85 degrees, bilaterally.  Motor strength was 4/4.  Range of 
motion of the hips was to 90 degrees on flexion, right and 
left.  Hip abduction and adduction were each to 35 degrees, 
right and left.  X-ray studies showed progressive 
degenerative changes throughout the lumbar spine, 
specifically at T12 through L2.  There was no evidence of 
painful motion or spasm, but there was some diffuse 
tenderness in the low back area.  The diagnosis was diffuse 
generalized osteoarthritis effecting primarily the 
lumbosacral spine.  The X-ray studies of the hips taken in 
April 1997 were reviewed and found to be entirely normal.  A 
neurological examination was considered unremarkable.  In 
providing a functional assessment, the physician found that 
the veteran was carrying out his activities of daily living.  
It was suggested that he could sit, stand, and walk for 
approximately 45 minutes to one hour.  The physician stated 
that the musculature of the veteran's back "befits that of a 
78 year old man."

In an August 1999 decision, the RO continued the 40 percent 
rating previously assigned the lumbosacral spine arthritis.  
The veteran initiated a timely appeal of the decision in 
September 1999.  

Essentially, the veteran contends that the manifestations of 
his service-connected lumbosacral spine arthritis are more 
severe than represented by the current 40 percent disability 
evaluation.  VA has a duty to assist him in the development 
of facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran has been afforded an examination in relation to this 
claim, and the RO has obtained the reports generated by VA 
examinations, along with VA inpatient and outpatient reports.  
The record shows the veteran, through his representative, has 
indicated that there are no private medical records pertinent 
to the issue on appeal that have not already been furnished.  
Thus, as there does not appear to be any competent and 
probative evidence that is not of record, VA has fulfilled 
its duty to assist the veteran in developing the facts 
pertinent to his claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

The veteran's service-connected lumbosacral spine arthritis 
may be rated under Diagnostic Codes 5003, 5010, 5292, 5293, 
and 5295.  His lumbar spine disability is currently rated 
under Diagnostic Code 5292, which provides for the evaluation 
of limitation of motion of the lumbosacral spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  The maximum evaluation available 
under Code 5292 is 40 percent.

His low back disability could also be rated under Diagnostic 
Code 5295, which provides for the evaluation of lumbosacral 
strain.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When lumbosacral strain 
is severe; with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  The maximum evaluation available under Code 5295 
is 40 percent.  

Intervertebral disc syndrome is evaluated by criteria set 
forth under Diagnostic Code 5293, which provide that a 20 
percent evaluation is warranted when intervertebral disc 
syndrome is characterized by moderate symptoms with recurring 
attacks of pain.  Severe symptoms, with recurring attacks and 
intermittent relief warrant a 40 percent evaluation.  
Pronounced symptoms, persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, are assigned a 60 percent evaluation.  
The maximum evaluation available under Code 5293 is 60 
percent.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2000).  The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that a claimant may not be 
compensated twice for the same symptomatology, as such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, it is clear that the range of motion of the 
veteran's low back is limited.  As shown, low back range of 
motion in May 1997 was to 25 degrees on flexion, to 25 
degrees on extension, to 30 degrees on lateral bending right 
and left, and to 20 degrees on rotation, bilaterally.  More 
recently, on VA examination in May 1999, flexion was to 55 
degrees, extension was to 15 degrees, lateral bending was to 
15 degrees on the left and the right, and rotation was to 15 
degrees, bilaterally.  During the May 1999 examination, the 
veteran reiterated complaints of pain, stiffness, 
fatigability, and lack of endurance.  Based on the May 1997 
VA examination diagnosis, and clinical findings on 
examination in May 1999, the Board finds that the RO 
reasonably characterized the veteran's lumbosacral spine 
disability as "severe," and the 40 percent disability 
rating assigned thereto under Code 5292 is appropriate for 
the demonstrated limitation of motion of the lumbosacral 
spine.  As noted above, a 40 percent evaluation is the 
maximum rating available under Code 5292.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain on the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain 
plays in the rating decision.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592.

The Board has considered the provisions concerning painful 
motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and finds 
that the veteran's complaints of pain are adequately 
compensated within the 40 percent rating assigned under 
Diagnostic Code 5292.  Thus, there is no evidentiary basis to 
assign a higher rating under these provisions.  The 40 
percent rating previously assigned was based on subjective 
and objective findings of severe symptoms such as pain and 
limited motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated in the 40 percent rating, such as atrophy, 
weakness, swelling, or deformity.  In fact, his functional 
loss due to lumbosacral spine arthritis has never been 
described as "pronounced."  Therefore, a higher rating 
based on 38 C.F.R. 
§§ 4.40, 4.45, 4.59 is not warranted, and the Board finds 
that the veteran's back disorder is appropriately rated at 40 
percent under Code 5292 for limitation of motion of the 
lumbar spine, including consideration of pain on use and 
limitation of function.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292.

As indicated, Diagnostic Code 5293 is the only applicable 
code that would permit an evaluation in excess of 40 percent 
for the veteran's lumbosacral spine arthritis.  However, the 
Board finds that the symptoms of his low back disability do 
not constitute the type of pronounced neurological symptoms 
necessary to support a rating in excess of 40 percent under 
Code 5293, or any other applicable provision.  See Schafrath, 
supra.  The Board is aware of the evidence that the veteran 
experienced paraspinal muscle spasm in May 1997.  However, on 
VA examination two years later in May 1999, it was expressly 
noted that the examination revealed no clinical finding of 
muscle spasm.  Notably, the most recent clinical findings are 
essentially negative for loss of sensation, reflexes, or 
muscle tone as a result of the veteran's service connected 
disability.  The VA medical examinations (most significantly 
the findings on VA examination in May 1999) show no 
significant findings of neurological abnormalities.  The VA 
physician expressly noted that a neurological examination was 
unremarkable, and the veteran himself denied any distinct 
areas of weakness.  

Although the May 1997 and May 1999 examinations revealed some 
tenderness in the lumbar spine area, they were negative for 
clinical findings of sciatic neuropathy. Notable as well is 
that medical examinations throughout the history of the 
veteran's lumbosacral disability do not reflect a history of 
incoordination.  While the evidence includes the veteran's 
subjective reports of back pain, the Board finds that the 
objective medical findings fall short of demonstrating 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc, with little intermittent relief, 
such as would warrant a 60 percent rating under Code 5293.  
Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have not been met.

The Board is cognizant that the veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation consistent with the clinical findings 
shown on objective examination.  See Schafrath, 1 Vet. App. 
589.  However, the Board finds that the veteran is not 
entitled to separate ratings for lumbosacral spine arthritis 
and intervertebral disc syndrome, as the symptomatology is 
overlapping, if not identical.  See Esteban, 6 Vet. App. at 
261-62; see also VA O.G.C. Prec. Op. No. 36-97 (December 12, 
1997) (providing that a veteran could not be rated under Code 
5293 for intervertebral disc syndrome based upon limitation 
of motion, and also be rated under, for example, Code 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses).

To reiterate, the medical evidence clearly shows that the 
veteran has lumbosacral spine arthritis and degenerative disc 
disease, with lumbar spine motion fairly characterized as 
severe.  However, despite the recent examinations showing 
limitation of lumbar spine motion and complaints of pain, 
fatigability, and lack of endurance, there has been no 
competent and probative evidence confirming the presence of 
objective, clinical signs of functional loss due to pain 
beyond that contemplated by the currently assigned 40 percent 
rating.  There is simply no evidence of weakness, deformity, 
atrophy, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Therefore, 
as the competent and probative evidence does not demonstrate 
degenerative changes with limitation of motion fairly 
characterized as pronounced, with persistent symptoms 
compatible with sciatic neuropathy, or other neurological 
finding appropriate to the site of the diseased disc, the 
Board finds that a rating higher than 40 percent is not 
warranted for lumbosacral spine arthritis, including 
consideration of pain on use and functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5292, 
5293, 5295.  

For the reasons set forth above, and in accordance with the 
provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000), 
the Board concludes that the reports of VA examinations 
adequately portray the functional loss due to pain, as well 
as the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.10, 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the 40 percent disability 
rating previously assigned under Diagnostic Code 5292.  The 
evidence is not in relative equipoise, and the disability 
picture, as discussed above, does not approximate the 
criteria for a higher rating.  Accordingly, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (2000) are 
inapplicable.


ORDER

An evaluation in excess of 40 percent for lumbosacral spine 
arthritis is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

